Stockton, J.
The injunction in this cáse was improperly granted, and should be dissolved.
The complainant states that the petition is filed by him as administrator of his deceased wife. As such administrator, he clearly had no right to the injunction. The property advertised to be sold, descended, at the death of the wife, to her heirs. The petitioner does not claim to be an heir, or to have any interest in the property. The injunc*39tion is claimed by him as administrator ; and, as sucli, lie ■was not entitled to it, without showing that, at the death of the wife, some interest in the premises descended to himself.
But, admitting the interest of the complainant, as lieir of his deceased wife, no reason is shown why an injunction should have been granted to restrain the defendants from selling the property, except as to the sum of five hundred and ninety-eight dollars. That is all that complainant claims to have paid. The remainder of the debt is admitted to be due, and as to so much as is so admitted, no injunction should have been granted.
The order of the district court allowing the injunction, will be reversed, with leave to complainant, if he desires it, to amend his petition.
Judgment reversed.